 In the Matter Of STANDARD GAGE CO., INC.andUNITED ELECTRICAL,RADIO &,1'IAC1-IINEWORKERS OF AMERICA, C 1 O.CaseNo. 2-1?-5507.-Decided June5, 1945Breed, Abbot&Morgan,byMr. F X. Ward,ofNew York City, andMr. Nils Holve,of Poughkeepsie,N. Y., for the Company.David Scribner,byMr. Frederick R. Livingston,ofNevYork City,Mr. Willard Bliss,of Syracuse;N. Y., andMr Walter Wo ff ard,of Pough-keepsie, N.Y., for the Union:'r3IrLouis Cokin,of counsel to the' BoardDECISION :ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & Machine Workersof America, C. I. 0., herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employees ofStandard Gage Co., 'Inc., Poughkeepsie, New York, herein called theCompany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Richard J. Hickey, Trial Examiner. Saidhearing was held at Poughkeepsie, New York, on May 15, 1945. The Com-pany and the Union appeared, participated, and were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStandard Gage Co., Inc., is a New York corporation operating a plantatPoughkeepsie, New York, where it is engaged in the manufacture of62 N.L.R B, No 19,134 STANDARD GAGE CO., INC.135percision gages and instruments. During the 12-month period ending April30, 1945, the Company purchased raw materials valued in excess of $50,000,about 50 percent of which was shipped to it from points outside the Stateof New York. During the same period the Company manufactured productsvalued in excess of $50,000, approximately 75 percent of which was shippedto points outside the State of New York.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited, Electrical, Radio & Machine Workers of America is a labor or-ganizationaffiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collective bar-gaining representatives of its employees until such time as the Union iscertified by the Board.A statement of a Field Examiner 4 the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Seciion 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with the parties, that all production and main-tenance employees of the Company at its 70 Parker Avenue, Poughkeepsie,New York, plant, including watchmen, but excluding clerical employeesand all supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction or Election herein,subject to the limitations and additions set forth in the Direction.The Company employs 6 to 10 part-time employees who work an averageof 8 to 10 hours per week. The parties request that they be deemed ineligibleiThe statement shows that the Union presented 151 membership cards There are approximately215 employees in the appropriate unit 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDto vote in the election. Inasmuch as the part-tine employees work but 8 to10 hours per week, we conclude that-they do not have a siifficient.interestin the selection of a bargaining representative to entitle them to vote in theelection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Standard Gage Co., Inc.,Poughkeepsie, New York, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period imme-diately preceding,the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetheror not they desire to be represented by United Electrical, Radio & MachineWorkers of America, C. I. 0., for the purpose of collective bargaining.